Title: To Thomas Jefferson from John Sullivan, 27 April 1787
From: Sullivan, John
To: Jefferson, Thomas



Dear Sir
Durham April 27th. 1787

By my Last I informed you that I had drawn on you for forty five pounds sterling, but Bills on france not having a market here at this time the Bills are returned, and I now Draw on you in favor of Colo. William Smith Secretary to Mr. Adams for forty six pounds seventeen shillings and ten pence being the Ballance of my Account forwarded by Capt. Samuel Pierce, which Draught I doubt not you will honor by payment within the Ten Days Limited in the Bills. The Draught I have made on him is for the same sum at Thirty Days sight which I doubt not he will duly honor upon the Credit of my Draught on you in his favor.
With great respect and Esteem I have the Honor to be sir Yr. Excellencys most obedt. Servt.,

Jno. Sullivan

